DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2018 and 04/29/2019 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on July 03, 2018, wherein claims 1-20 are pending of which claims 13-16 are withdrawn without traverse.

Response to Arguments
Applicant’s arguments filed 10/14/2021 have been considered but are moot in view of new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 5, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. Foreign Application CN105824448A (English translation of original document is attached and used in the rejection, hereinafter Jian) in view of Kurashima US PG PUB 20160179254 A1 (hereinafter Kurashima).
Regarding claim 1,  Jian teaches A touch control substrate (Fig. 1; touch panel), comprising a touch control region and a peripheral region surrounding the touch control region (Fig. 1; peripheral area P surrounds active area A), wherein signal traces and a shielding wire are provided in the peripheral region (Fig. 1; signal lines 108 and shielding structure 112 comprising shielding lines 114 and stepped turning areas 116 are provided in peripheral area P), the shielding wire being configured to shield interference of the signal traces to the touch control region (Para. [0037]; shielding structure is divided into a plurality of shielding wires 114. Since the overall width of the shielding structure has not changed, the function of isolating the signal line will not be affected. At the same time, since the capacitance is proportional to the area of the electrode, through such a segmented design, the impedance value of the electrode path can be increased, and the accumulation of charge in the manufacturing process can be reduced. In this way, the possibility of electrostatic current jumping to the signal line area and damaging the first and second signal lines 108 and 110 can be reduced. Thus the shielding structure shields electrostatic current which corresponds to claimed interference from affecting the signal lines). Jian fails to further disclose the shielding wire surrounds all edges of the touch control region
However, in the same field of endeavor, Kurashima teaches shielding wire surrounds all edges of the touch control region (Fig. 4, Para. [0013] and [0053]; 29(4b) is an auxiliary shield electrode which surrounds all edges of touch control region)
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jian with the teachings of Kurashima in order to protect the device influence by electromagnetic wave noise that may penetrate into the wiring from the outer periphery side of the wiring Kurashima-(Para. [0013]).

	Regarding claim 2,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian further discloses wherein at least a part of the shielding wire is provided between the signal traces and the touch control region (Fig. 1; wherein shielding structure 112 is between signal traces 108 and sensing pattern 102 ).

Regarding claim 5,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian further discloses wherein, a width of the shielding wire is larger than or equal to 300µm and smaller than or equal to 500µm (Para. [0036]; the width d1 of the shielding structure 112 is between 300µm and 500µm).

Regarding claim 12,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian further teaches wherein the touch control substrate is a capacitive touch control substrate (Fig. 1 and para. [0034]; the sensing pattern 102 shown in the drawings as being suitable for capacitive touch panels).

Regarding claim 17,  Jian teaches A touch control display device, Jian as modified by Kurashima teaches further teaches comprising the touch control substrate of claim 1 (Fig. 1 and Para. [0032]; touch panel includes substrate 100).

Regarding claim 20,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian further teaches wherein, a width of the shielding wire is larger than or equal to 150µm and smaller than 300µm (Para. [0036]; the width d1 of the shielding structure 112 is between 300µm and 500µm and the width d2 of each shielding line 114 is equal to or less than 100 microns).


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jian as modified by Kurashima in view of Sato et al. US PG-PUB 20170090652 A1 (hereinafter Sato).

    PNG
    media_image1.png
    623
    720
    media_image1.png
    Greyscale
 
 	Regarding claim 6,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian as modified by Kurashima fails to explicitly disclose wherein the shielding wire has an opening.
	However in the same field of touch panels, Sato teaches a touch panel (Fig. 8; 300)  comprising shielding wire (Fig. 8; 80’) having an opening (See Fig. 8 above)
	Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jian as modified by Kurashima with the teachings of Sato, in order, to protect the frame wiring by absorbing electromagnetic noise to thereby prevent malfunction of the touch panel Sato-(Para. [0041]-[0044]).

Regarding claim 7,  Jian as modified by Kurashima and  Sato teaches The touch control substrate of claim 6, Sato further teaches wherein no signal trace is provided at a side of the opening distal to the touch control region (See Fig. 8 above).

Regarding claim 8,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Jian as modified by Kurashima fails to disclose further comprising: a grounding device located in a periphery of the signal traces, the grounding device being electrically connected to the shielding wire.
However in the same field of touch panels, Sato teaches a grounding device located in a periphery of the signal traces (Fig. 8; ground 72), the grounding device being electrically connected to the shielding wire (Fig. 8 and Para. [0037]; The shielding wiring 80 and each of the second outer ground wiring lines 72 are connected to each other and brought into conduction).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jian as modified by Kurashima with the teachings of Sato, in order, to protect the frame wiring by absorbing electromagnetic noise to thereby prevent malfunction of the touch panel Sato-(Para. [0041]-[0044]).

Regarding claim 9,  Jian as modified by Kurashima and Sato teaches The touch control substrate of claim 8, Sato further teaches wherein at least one of the grounding device See Fig. 8 above, ground 72 and shielding 80 both have opening).

Regarding claim 10,  Jian as modified by Kurashima and Sato teaches The touch control substrate of claim 9, Sato further teaches wherein the grounding device has an opening (See Fig. 8 above, ground 72 has an opening), and no signal trace is provided at either side of the opening (See Fig. 8 above; no wiring 60 is provided at the opening).

Regarding claim 11,  Jian as modified by Kurashima teaches The touch control substrate of claim 1, Kurashima further teaches wherein a line-connection region for connecting to an external integrated circuit or an external flexible printed circuit board is provided in the peripheral region (Fig. 1b and Fig. 4; wherein flexible wiring substrate 35 is provided at an edge area and connects to touch region via wiring 27 and mounting terminal 24a and 24b) Jian as modified by Kurashima fails to explicitly disclose a grounding terminal is provided in the line-connection region, and the shielding wire is electrically connected to the grounding terminal.
However in the same field of touch panels, Sato teaches a line-connection region for connecting to an external integrated circuit or an external flexible printed circuit board is provided in the peripheral region (Para. [0004]-[0005], [0033], [0038] and [0043]; Whether the first sensor electrode rows 41 are set for use as a reception as described above or for use as a transmission is determined by an external signal processing IC, and the transmission wiring lines 61 may serve as reception wiring lines and the reception wiring lines 62 may serve as transmission wiring lines in accordance with the signal processing IC), a grounding Para. [0038]; The first outer ground wiring lines 71 the second outer ground wiring lines 72 and the frame wiring set 60 are each connected to an external circuit substrate in the central part of the lower side of the transparent substrate 31), and the shielding wire is electrically connected to the grounding terminal (Fig. 8 and Para. [0037]; The shielding wiring 80 and each of the second outer ground wiring lines 72 are connected to each other and brought into conduction).

Allowable Subject Matter
7.	Claims 3-4, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AMY ONYEKABA/Primary Examiner, Art Unit 2628